 June 20, 2013
 
Dr. John Thompson
1438120 Ontario Limited
University of Waterloo
Waterloo, Ontario N2L 3G1
Canada
 
Re:          Amendment #8 to Consulting Agreement of July 12, 1999
 
Dear Dr. Thompson:
 
This will modify paragraph 11 of your Consulting Agreement with Senesco dated
July 12, 1999, as modified.
 
Effective immediately, the term of the Consulting Agreement, as modified, will
be extended for an additional 1 year term through June 30, 2014.
 
All other terms of the Agreement remain unchanged.
 
Sincerely,
 
Leslie J. Browne, Ph.D.
President
Senesco, Inc.
  
Acknowledged and Agreed:
 
 
 
1438120 Ontario Limited
 
Dr. John Thompson
 

 
 

